             Case 2:19-cv-00013-LPR Document 43 Filed 07/02/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       DELTA DIVISION

DERRICK BARBER                                                                                     PLAINTIFF

v.                                   Case No. 2:19-cv-00013-LPR


BUREAU OF PRISONS, et al.                                                                      DEFENDANTS


                                                  JUDGMENT

           Pursuant to the Order entered on July 2, 2020, it is considered, ordered, and adjudged that

judgment is entered in favor of the United States1 on all claims.

           IT IS SO ADJUDGED this 2nd day of July 2020.




                                                               ________________________________
                                                               LEE P. RUDOFSKY
                                                               UNITED STATES DISTRICT JUDGE




1
    The only remaining defendant in this case is the United States. Defendants previously named in this matter were
    terminated by the Court’s Order issued on April 17, 2019. (Doc. 10).
